Citation Nr: 0327350	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for shrapnel wounds to the 
left side of the stomach, right middle finger, and left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In May 2003, the Board remanded this case to the RO for 
additional development.  The case has been returned for 
appellate review.  


REMAND

Following a review of the record, the Board finds that 
another remand is required for compliance with the duty to 
notify and assist, to ensure that there is a complete record 
upon which to decide the veteran's claim.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Although recent development of the claim resulted in 
additional evidence from several sources, the RO received in 
June 2003 a statement from the veteran in which he reported 
receiving pertinent VA treatment in 1947 at the VA Medical 
Center (VAMC) in Muskogee, Oklahoma.  VA has not attempted to 
obtain a copy of these records, considered to be in VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

An August 2003 supplemental statement of the case lists the 
reviewed evidence to include a May 30, 2003, treatment record 
from the Muskogee VAMC.  A review of the medical evidence of 
record shows the veteran was treated at a Tulsa, Oklahoma, VA 
medical facility on that date for end stage renal disease, 
with subsequent renal treatment conducted at his primary 
treating facility, the El Paso, Texas, VAMC.  In any event, 
the claims file does not contain the pertinent 1947 VA 
medical records identified by the veteran, and the 
evidentiary record does not include a reply from the Muskogee 
VAMC that these records do not exist.  See 38 C.F.R. 
§ 3.159(c)(2). 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran's recently obtained service personnel records 
establish his participation in the defense of Pearl Harbor on 
December 7, 1941, the Battle of the Coral Sea, the Battle of 
Midway Island, and the amphibious assaults of the Marshall 
and Marianas Islands.  As it appears the veteran engaged in 
combat, his lay testimony alone that he experienced a 
shrapnel wound may be sufficient proof that he incurred the 
shrapnel wound in service, notwithstanding that there is no 
official record of such an incident.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  As the record arguably contains 
satisfactory competent lay evidence of in-service wounds, the 
Board finds that a medical examination is warranted to 
determine whether the veteran has any residuals of shrapnel 
wounds.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Because this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the veteran of the requisite time allowed to respond to an RO 
request for additional information or evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should make the necessary 
arrangements to obtain the veteran's 1947 
medical records from the VAMC in 
Muskogee, Oklahoma.  As this potential 
evidence is in the custody of a Federal 
department or agency, the RO should make 
the appropriate requests necessary to 
obtain the relevant records, unless the 
RO concludes that the records sought do 
not exist or that further efforts to 
obtain the records would be futile.

3.  After associating any additional 
records obtained as a result of this 
remand, the RO should schedule the 
veteran for a VA examination for the 
purpose of determining the nature and 
etiology of any shrapnel wound residuals 
that may be present.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the clinician should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and the clinical evaluation, 
the clinician should opine whether it is 
at least as likely as not that there are 
any current shrapnel wound residuals.  A 
rationale for any opinion expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

